PER CURIAM.
The amended petition seeking a belated appeal of the judgment and sentence rendered on July 15, 2011, in Duval County Circuit Court case number 16-2010-CF-007411-AXXX-MA, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. The court notes that the lower tribunal has appointed the Office of the Public Defender to represent petitioner on appeal.
BENTON, C.J., LEWIS and ROWE, JJ., concur.